275 S.W.3d 329 (2008)
Darnicah OWENS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 69543.
Missouri Court of Appeals, Western District.
December 9, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 27, 2009.
Appellant Acting Pro Se, Kansas City, MO, for appellant.
Marilyn Gail Green, Esq., Jefferson City, MO, for respondent.
Before JOSEPH P. DANDURAND, P.J., HAROLD LOWENSTEIN and JAMES SMART, JJ.

ORDER
Darnicah Owens appeals the order of the Labor and Industrial Relations Commission affirming the Appeals Tribunal's determination that Ms. Owens was ineligible for waiting week credit and benefits. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).